DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.
Claims 1-12 remain pending. 
The previous 35 USC 112 rejection has been withdrawn due to the amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAGIHARA (US 2016/0168560) as supplied by applicant in the IDS dated 3/22/19 in view of VETILLARD (US 2004/0132175).
With respect to claim 1, HAGIHARA discloses a cell culturing apparatus comprising a porous polymer film (culture module) placed into a culturing apparatus (culture vessel, device or system) such as a dish or tank (0144-145), wherein the porous polymer films are a three-layer structure porous polymer film having a surface layer A and a surface layer B, the surface layers having a plurality of pores, and a macrovoid layer sandwiched between the surface layers A and B; wherein the macrovoid layer has a partition wall bonded to the surface layers A and B, and a plurality of macrovoids surrounded by such a partition wall and the surface layers A and B; 
With respect to claim 2, VETILLARD does not explicitly disclose the diameter of the inlets. However, it would have been an obvious matter of design choice to choose the diameters 
With respect to claim 3-4, HAGIHARA does not explicitly disclose the casing has a mesh structure. However, VETILLARD discloses the culture membrane can be supported by mesh supports (mesh casing structure) (0065-66). It would have been obvious to one of ordinary skill in the art to modify the device of HAGIHARA to include the mesh supports of VETILLARD because they provide support for the membranes while letting the passage of liquid media (0065-66). 
With respect to claim 5, HAGIHARA discloses the porous film has a plurality of pores with an average diameter of 0.01-100um (0137).
With respect to claim 6-7, HAGIHARA discloses the pore diameter of surfaces A and B can differ with B having larger pores (0139), but does not explicitly disclose the ranges claimed. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have pore diameters in the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
With respect to claim 8, HAGIHARA discloses the total film thickness of the film is 5-500um (0137). 
With respect to claim 9, HAGIHARA discloses the porous polymer film is a porous polyimide film (0137).
With respect to claim 10, HAGIHARA discloses the film comprises a polyimide derived from tetracarboxylic dianhydride and diamine (0134-136, 0047). 
With respect to claim 11, HAGIHARA discloses the film is a colored porous polyimide film that is obtained by molding a polyamic acid solution composition comprising a polyamic acid solution derived from tetracarboxylic dianhydride and diamine, and a coloring precursor, and subsequently heat- treating the resultant composition at 250 °C or higher (0115, 0119-122, 0132). 
With respect to claim 12, HAGIHARA discloses a variety of materials to make the film (0123-131) but does not explicitly disclose a porous polyethersulfone film. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a film of porous polyethersulfone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over pending claims of co-pending Application Nos. 16/319797 claims 1, 5; 16319792 claim 1; 16319997 claim 1; 16319995 claims 1,8; 16319992 claims 1,10 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over the reference claims as they all claim culturing cells with the same polymer films with no patentable differences. See In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive. In response to applicant’s arguments that the prior art references do not teach the limitations regarding the cell culture module comprising the film and a casing wherein the film is fixed in the casing and that the modules is not fixed within the cell culture system, the examiner respectfully disagrees. As stated above, VETILLARD discloses a bioreactor (cell culture system) comprising cell culture chamber (cell culture module) for containing a culture membrane (film) which can be supported by mesh supports (fixed by mesh structure to prevent waving) in the module (0065-66, Fig 2-3), the mesh supports comprising at least pores for fluid flow and at least two media flows entering the chamber module (casing) by tubes (inlets) (0023, 0085-88, Fig 1) wherein the cell culture chamber (module) is organized in interchangeable (not fixed within) modules of the greater cell culture system (Fig 6-7, 0108). Additionally, HAGIHARA discloses placing the polyimide film into a culturing apparatus (culture vessel, device or system) that can be used for suspension culturing in which the film can be used in a floating state in the cell culture (not fixed within vessel, device or system) (0144-145). Therefore the examiner maintains that the prior art disclosures meet the claimed limitations. 
In response to applicant’s arguments regarding the double patenting rejections, the examiner respectfully disagrees. As stated above, the claims at issue are not patentably distinct from the reference applications because the examined claims in this instant application are either anticipated by, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799